Citation Nr: 1021005	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-38 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cervical and lumbar 
degenerative disc disease with lumbar degenerative disc 
disease with lumbar spondylosis.

2.  Entitlement to service connection for depression and 
anxiety.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active service from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and April 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The issue of entitlement to service connection for depression 
and anxiety is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Cervical and lumbar degenerative disc disease with lumbar 
spondylosis is related to service.


CONCLUSION OF LAW

Service connection for cervical and lumbar degenerative disc 
disease with lumbar spondylosis is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009).

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to obtain other 
relevant medical records. The duty to assist also requires VA 
to provide the claimant with a medical examination or a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R 
§ 3.159 (2009).

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

An October 2004 letter provided the Veteran with notice of 
the information and evidence required to substantiate his 
claim for service connection for a back condition.  The 
Veteran was informed what information he should provide and 
what evidence VA would attempt to obtain on his behalf.  A 
March 2006 letter advised the Veteran of how effective dates 
and disability ratings are determined.  

The Board finds that the requirements of the duties to notify 
and assist have been met with respect to the claim being 
decided.  Even assuming otherwise, remanding for additional 
notification and/or assistance is unnecessary because, due to 
the favorable disposition of this claim, the Board's decision 
to proceed in adjudicating it does not prejudice the veteran 
in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 
384, 392- 94 (1993).

II.  Analysis

The Veteran claims entitlement to service connection for 
cervical and lumbar degenerative disc disease with lumbar 
spondylosis.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that in certain situations, lay evidence 
can even be sufficient with respect to establishing medical 
matters such as a diagnosis.  In Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.

In Barr v. Nicholson, 21 Vet. App. 303, 307-309 (2007), the 
Court held that medical evidence is not always required to 
establish in-service incurrence and nexus.  The Court noted 
that lay evidence may establish the presence of a condition 
during service, postservice continuity of symptomatology and 
evidence of a nexus between the present disability and 
postservice symptomatology.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In statements submitted in support of his claim, the Veteran 
alleges that he injured his back during rappelling exercises 
in 1972.  The Veteran has indicated that he  received pain 
medication at the time of his injury.  The Veteran asserts 
that he has had ongoing back pain since service.

As noted previously, the Veteran had active service from 
March 1971 to March 1973.  The Veteran's DD Form 214 
indicates that his service occupation was combat engineer.  
In support of his claim, the Veteran submitted a certificate 
showing that he received the Sky Beaver award.  The Veteran 
noted that this award was given to soldiers who completed 
rappelling training.  

Service treatment records do not reflect any complaints of or 
treatment for a back injury.  The Board notes that the 
Veteran is competent to provide testimony concerning factual 
matters of which he has first-hand knowledge, such as having 
back pain in service.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).

Although the service treatment records do not reflect 
findings or complaints of a back injury,  there is credible 
lay evidence of an in-service injury.  As indicated, the 
Veteran has submitted numerous written statements in which he 
has recounted that he experienced back pain after training 
exercises.  The Veteran has also submitted lay evidence from 
a fellow service member, F.J.  In a July 2003 statement, F.J. 
noted that the Veteran injured his back during training 
exercises in 1972. 

The Board finds that the lay evidence provided by the Veteran 
and F.J. regarding the Veteran's in-service back injury is 
credible.  Having determined that there is competent evidence 
of an in-service injury, the Board must determine whether 
there is competent evidence of a nexus between the Veteran's 
current disability and service.

In September 2005, the Veteran underwent a VA orthopedic 
examination.  The examiner noted that the claims file was 
reviewed.  The examiner diagnosed minimal to mild cervical 
spondylosis without objective evidence of upper extremity 
radiculopathy or spasm and minimal to mild lumbar spondylosis 
without objective clinical evidence of lower extremity 
radiculopathy or spasm.  The examiner opined that the current 
conditions are not related to service.  The examiner 
explained that the service treatment records are silent for 
any residual or sequelae.  The examiner also noted that there 
was no documentary evidence of a back condition until 1992, 
more than 20 years after service.  The examiner explained 
that the most likely etiologies for the Veteran's current 
conditions would include age, chronic deconditioning, post-
service occupational injuries and co-morbidities such as 
alcohol use and smoking.  

The post-service evidence reflects various diagnoses 
including degenerative disc disease of the cervical spine and 
lumbar spondylosis.  The record does not indicate that 
arthritis of the cervical or lumbar spine manifested within 
one year of separation from service.  Accordingly, service 
connection may not be presumed.  

The Veteran has submitted medical opinions from two private 
physicians.

In a September 2006 statement, Dr. S.E., M.D. indicated that 
the Veteran's x-rays show degenerative changes of the lumbar 
spine mainly involving the discs.  Dr. S.E. indicated that 
the Veteran's service duties included jumping or rappelling 
from helicopters.   Dr. S.E. stated that, "degenerative disc 
disease is a disease of life and is virtually inevitable, but 
jumping from helicopters could reasonably be expected to 
accelerate the degenerative process due to trauma to or 
impaction of disc material." He concluded that the Veteran's 
military service could reasonably be said to have accelerated 
his degenerative disc disease.

The Board notes that Dr. S.E.'s statement was factually 
inaccurate in indicating that the Veteran had tours of duty 
in Vietnam.  The Veteran's representative explained the 
discrepancy in an October 2006 statement.  The Veteran's 
noted that he had advised Dr. S.E. that the Veteran served in 
the Vietnam era.   

A January 2009 opinion from Dr. C.D., M.D. did not 
specifically relate the Veteran's back disability to 
rappelling.  However, Dr. C.D. indicated that the Veteran has 
degenerative changes of the low back that could be related to 
repetitive trauma of the low back.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The credibility 
and weight to be attached to medical opinions are within the 
province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  The Court has held that greater weight 
may be placed on one examiner's opinion over another 
depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court held that a claims file review, as it pertains to 
obtaining an overview of a veteran's medical history, is not 
a requirement for private medical opinions.  A review of the 
claims file by a VA examiner, without more, does not 
automatically render the VA examiner's opinion competent or 
persuasive since the claims file is a tool to assist in 
familiarity for the physician with the claims file, and 
conversely a private medical opinion may not be discounted 
solely because the opining clinician did not review the 
claims file as there are other means by which a physician can 
become aware of critical medical facts, such as a history of 
treating the veteran for an extended period of time and/or 
reviewing pertinent medical literature.  The relevant focus 
is not on whether the clinician had access to the claims 
file, but instead on whether the clinician was "informed of 
the relevant facts" in rendering a medical opinion.  Thus, 
when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.

The Board notes that the VA examiner's medical opinion was 
based upon a review of the entire claims file.  Although Dr. 
S.E.'s opinion was not based upon a review of the claims 
file, the opinion noted that the Veteran's medical records 
were reviewed in conjunction with his opinion.  The opinion 
reflects that Dr. S.E. was informed of the relevant facts 
regarding the Veteran's claimed disability.  Dr. S.E. 
provided a medical opinion which indicated that rappelling 
could be expected to accelerate degenerative disc disease.  
The Board notes that Dr. S.E.'s opinion erroneously indicated 
that the Veteran had tours of duty in Vietnam; however, the 
mistake in the factual premise does not change the substance 
of the opinion which indicated that the Veteran's current 
disability is causally related to rappelling exercises he 
performed in service.     

In light of the favorable medical evidence, the Board finds 
that cervical and lumbar degenerative disc disease with 
lumbar spondylosis was incurred in service.  Accordingly, 
resolving reasonable doubt in the Veteran's favor, service 
connection for cervical and lumbar degenerative disc disease 
with lumbar spondylosis is granted.  


ORDER

Service connection for cervical and lumbar degenerative disc 
disease with lumbar spondylosis is granted.  



REMAND

The Veteran claims entitlement to service connection for 
depression and anxiety, to include as secondary to his 
service-connected back disability.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provides that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (holding that, pursuant to 38 
U.S.C.A. § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In a September 2009 medical opinion, a private physician, Dr. 
R.M., indicated that the Veteran's depression and anxiety are 
related to his back problems.  The Veteran has not been 
afforded a VA examination for these disabilities.  Because 
the medical evidence of record indicates that depression and 
anxiety may be related to service, a VA examination is 
necessary to obtain a medical opinion regarding the etiology 
of anxiety and depression.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of anxiety and depression.  The 
claims file should be provided for the 
examiner's review in conjunction with the 
examination, and the examination report 
should indicate that such a review was 
conducted.  

2.  The examiner should state whether any 
current anxiety or depression is at least 
as not (50 percent or greater likelihood) 
related to service-connected cervical and 
lumbar degenerative disc disease with 
lumbar spondylosis.  The examiner should 
provide a detailed rationale for the 
opinion.  If the examiner determines that 
an opinion is not possible without resort 
to mere speculation, the examiner should 
discuss why an opinion is not possible.  

3.  The examiner should state whether the 
Veterans anxiety and depression was 
aggravated by his cervical and lumbar 
degenerative disc disease with lumbar 
spondylosis.  The examiner should provide 
a detailed rationale for the opinion.  If 
the examiner determines that an opinion is 
not possible without resort to mere 
speculation, the examiner should discuss 
why an opinion is not possible.

4.  Following the completion of the 
actions requested above, the RO should 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


